Citation Nr: 0705831	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  02-21 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability. 

2.  Entitlement to service connection for a cervical spine or 
neck disability. 

3.  Entitlement to service connection for a back disability. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from June 5, 1964 to July 
17, 1964.    

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in February 
2000 and September 2001 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania, 
which denied entitlement to service connection for right 
shoulder, back and neck disabilities.     

The veteran presented testimony at a Board videoconference 
hearing before the undersigned Acting Veterans Law Judge in 
February 2005.  A transcript of the hearing is associated 
with the veteran's claims folder. 

In August 2005, the Board remanded the matters on appeal for 
additional development.  


FINDINGS OF FACT

1.  The fracture of the right clavicle was noted upon 
enlistment examination and existed prior to service.  

2.  There is no competent evidence that the right shoulder 
disability increased in severity during service.     

3.  There is no competent evidence which relates the cervical 
spine or neck disability to service.  

4.  There is no current diagnosis of a back disability.   


CONCLUSIONS OF LAW

1.  A right shoulder disability existed prior to service and 
was not aggravated by active service.  38 U.S.C.A. §§ 1111, 
1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2006). 

2.  A cervical spine or neck disability was not incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006). 

3.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in May 2001, August 2005, and 
June 2006.  The VCAA letters notified the veteran of what 
information and evidence must be submitted to substantiate 
the claims for service connection, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
that pertains to the claim to the RO.  The content of the 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Although the VCAA notice was provided to the veteran 
subsequent to the initial AOJ unfavorable decision, the Board 
finds that there is no prejudice to the veteran.  As noted 
above, the veteran was provided with content-complying notice 
in May 2001, August 2005, and June 2006.  After the August 
2005 VCAA notice was provided, the veteran had over one year 
to respond to the notice and submit additional evidence in 
support of his claims.  The claims were readjudicated in 
October 2006.  The Board points out that the veteran has not 
alleged any prejudice.  The Board finds that the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.      

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.   
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal in a June 
2006 letter.  After the June 2006 notice was provided, the 
veteran had several months to respond to the notice and 
submit additional evidence in support of his claims.  The 
claims were readjudicated in October 2006.  The Board also 
notes that as discussed in detail below, the preponderance of 
the evidence is against the claims, and therefore any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  The 
VCAA imposes a duty upon VA to seek relevant treatment 
records in all cases.  38 C.F.R. § 3.159(c)(1)-(3).  All 
available service medical records were obtained.  VA 
treatment records dated from 1999 to 2000 from the 
Philadelphia VA medical facility have been obtained.  VA 
treatment records dated from 1999 to 2005 from the Wilmington 
VA medical facility have been obtained.  The veteran 
submitted medical statements from Drs. G. and B. in support 
of his claims.  Treatment records from the C.C. Medical 
Center dated from 1954 to 1959 are associated with the claims 
folder.  In August 2005, the RO asked the veteran to complete 
and submit medical releases so that the RO would be able to 
obtain treatment records from Drs. Q., G., G., and B.  The 
veteran did not provide the completed releases to the RO and 
the RO was unable to obtain these records.  In the October 
2006 supplemental statement of the case, the RO informed the 
veteran that he did not submit the required releases.  In 
August 2005, the RO made an attempt to obtain any additional 
service medical records including service hospital records.  
In March 2006, the National Personnel Records Center 
indicated that no additional records were located.  There is 
no identified relevant evidence that has not been accounted 
for.    

Under the VCAA, VA is obliged to provide an examination or 
obtain a medical opinion when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service, and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  In July 2006, the RO 
requested a medical opinion as to whether the right shoulder 
disability was aggravated in service.  However, the VA 
examiner indicated that he was unable to render an opinion 
without resorting to speculation because the disability 
apparently preexisted service, and there was no record of any 
specific trauma recorded to the shoulder in service.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).



II.  Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).   

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002). 

A lay statement alone is not competent evidence that the 
condition pre-existed service (e.g., the claimant's reported 
medical history).  Independent medical evidence is needed to 
support a finding that the disorder pre-existed service.  See 
Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1994).  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that demonstrates that the injury or disease preexisted 
service and was not aggravated by such service.  The 
government may show a lack of aggravation by establishing by 
clear and unmistakable evidence that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the preexisting condition.  
If this burden is met, then the veteran is not entitled to 
service-connected benefits.  However, if the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim is one for service connection.  See 38 
U.S.C.A. § 1111; 38 C.F.R. 3.304(b); Wagner v. Principi, 370 
F. 3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 
2003).

If a preexisting disorder is noted upon entry into service, 
and the claimant brings a claim for service connection on the 
basis of aggravation under section 1153, the burden falls on 
the claimant to establish aggravation of the preexisting 
disorder.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. 
Cir. 2004).  A preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).    

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent service.  38 C.F.R. § 3.306(b)(1).  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Evidence of a 
temporary flare-up, without more, does not satisfy the level 
of proof required of a non-combat veteran to establish an 
increase in disability.  Davis v. Principi, 276 F. 3d 1341, 
1345 (Fed. Cir. 2002).  Section 1153 requires an increase in 
the severity of the preexisting condition, as distinguished 
from the mere recurrence of manifestations of the pre-service 
condition.  Id.   The United States Court of Appeals for the 
Federal Circuit held that evidence of temporary flare-ups 
symptomatic of an underlying preexisting condition, alone, is 
not sufficient for a non-combat veteran to show increased 
disability under 38 U.S.C.A. § 1153 unless the underlying 
condition is worsened.  Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); see also Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  
Independent medical evidence is needed to support a finding 
that the preexisting disorder increased in severity in 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 



III.  Analysis

Service connection for a right shoulder disability

The veteran contends that his right shoulder disability 
increased in severity during service.  He contends that he 
broke his right clavicle while playing football when he was 
18 or younger.  See Hearing Transcript, page 2.  He stated 
that he had surgery on the right shoulder and after the 
surgery, everything was fine from age 18 to 22.  Hearing 
Transcript, page 3.  He indicated that he played football, 
ran track, and played softball and he did not have any 
problems.  Hearing transcript page 3.  The veteran contends 
that when he entered service, he was given a physical 
examination and the military also had documentation of his 
right shoulder injury from Dr. K.  Hearing Transcript, page 
4.  He stated that he was accepted into service.  Id.  The 
veteran contends that he injured his right shoulder two times 
in service; he slammed the right shoulder against a bar and 
he was hit on the right shoulder and back by a stick during 
training.  Id.  The veteran contends that the right shoulder 
symptoms started with that trauma and continued for 40 years.  
Hearing Transcript, page 5.  The veteran stated that after 
service, he treated the right shoulder disability with 
aspirin and over-the-counter drugs.  Id.   

The Board finds that the right shoulder disability was 
"noted" upon enlistment examination in January 1964.  The 
term "noted" denotes only such defects, infirmities, or 
disorders as are recorded in examination reports at service 
entrance examination, acceptance, and enrollment.  See 38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b); Crowe, supra.  
The defect, infirmity, or disorder must be detected and noted 
at entrance examination by a person who is qualified through 
education, training, or experience to offer medical 
diagnosis, statement or opinions.  See 38 C.F.R. § 3.304(b); 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

The January 1964 enlistment examination report indicates that 
examination of the veteran's upper extremity was abnormal.  
The report indicates that the veteran had a ununited fracture 
of the middle third of the clavicle on the right and a bony 
spur on the distal fragment at the old fracture site which 
pressured the brachial nerve and subclavian vessels.  The 
enlistment examiner had a copy of a January 1964 statement by 
Dr. J.K. which noted this diagnosis and indicated that the 
veteran had undergone an open reduction of the right clavicle 
with osteoplasty, insertion of a pin, bone graft, and 
reconstruction of the right clavicle.  The Board concludes 
that this is sufficient evidence that the defect of the right 
shoulder, the ununited fracture of the right clavicle, was 
detected and noted upon enlistment examination by the 
examining physician.  

The Board acknowledges that the enlistment examiner further 
indicated that the right shoulder defect did not caused 
further abnormality and the fracture of the right clavicle 
was not disqualifying.  The examining physician concluded 
that the veteran was qualified for enlistment.  The Board 
finds that even though the veteran was found to be qualified 
for enlistment, the existence of the fracture of the right 
clavicle was still "noted" upon enlistment examination, and 
therefore, the presumption soundness does not apply.  See 
38 U.S.C.A. §§ 1111, 1137.  

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner, supra.  A pre-existing injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent service.  38 C.F.R. § 3.306(b)(1); Hunt, supra.   

The competent evidence of record establishes that the right 
shoulder disability was not aggravated by the veteran's 
period of service.  A June 25, 1964 service examination 
report indicates that the veteran was admitted to the 
hospital with complaints of difficulty in the right shoulder.  
The report notes that the veteran reported having difficulty 
in the right shoulder since the fracture in 1960.  It was 
noted that following the operation on the right shoulder, the 
veteran was in a cast for 6 months.  The veteran reported 
that following removal of the cast, he continued to have 
difficulty with use of the right shoulder and a click in the 
right shoulder with movement was noticed.  The report 
indicates that x-ray examination revealed that the k-wire was 
still in place with a portion of the wire extending out and 
about the fracture site and there was some malunion of the 
clavicle.  The veteran was found to be medically unfit for 
enlistment because of the malunited fracture of the right 
clavicle with the K-wire fixation in place which was easily 
traumatized, which caused the veteran difficulty in civilian 
life, and which precluded satisfactory performance of 
military duty.  The report indicates that the veteran was fit 
for retention but he has elected separation.  

In July 1964, the veteran was presented to the Medical Board 
for evaluation and disposition.  The Medical Board 
recommended that the veteran be released from active duty for 
a condition existing prior to service.  The Medical Board 
indicated that the veteran had a malunion of a fracture to 
the right clavicle manifested by deformity and pain in the 
right shoulder and x-ray evidence, and a foreign body 
retained in the right clavicle with a k-wire protruding from 
the clavicle posteriorly and inferiorly manifested by a 
snapping sensation in the right shoulder, easy trauma to the 
area, and x-ray evidence.  The Medical Board determined that 
the right shoulder condition existed prior to service, was 
not caused incident to service, and was not aggravated by 
active duty.

The Board finds that the June 1964 service examination report 
and the July 1964 Medical Board report to be highly probative 
because the reports were based upon the findings of a 
physical examination of the veteran and a review of the 
veteran's medical history.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  Also, the examiners had access to pre-service 
medical evidence and were able to consider this evidence when 
determining whether the right shoulder disability was 
aggravated in service.  In short, the Board finds that clear 
and unmistakable evidence establishes that the right shoulder 
disability existed prior to service and was not aggravated by 
service.

The veteran has submitted medical statements and his own 
statements in support of his contention that the right 
shoulder disability was aggravated in service.  In a March 
2004 statement, Dr. G. opined that the veteran's right 
shoulder extremity symptoms are likely the result of physical 
trauma suffered in the army.  Dr. G. stated that the veteran 
served in the army from December 1963 to August 1964 and 
noted that the veteran had surgery in June 1959 and he was 
asymptomatic for several years until he was in the army.  In 
a May 2004 statement, Dr. B. stated that the veteran was 
injured in the army in 1963, the veteran had a clavicle 
fracture before going in the army, and the veteran had some 
type of injury in service which caused him to be discharged.  

Although Dr. G.'s and Dr. B.'s statements seem to be medical 
evidence that the right shoulder disability increased in 
severity in service, these medical opinions appear to be 
based upon the veteran's personally provided history.  There 
is no indication that Dr. G. or Dr. B. reviewed the service 
medical records or the preservice medical records which 
document the right shoulder fracture.  The service medical 
records do not document trauma to the right shoulder in 
service.  There is no indication that the doctors considered 
the veteran's brief period of service; the veteran served on 
active duty for one month and thirteen days.  The Court has 
determined that history which the veteran provides does not 
transform that history into medical evidence.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  A medical opinion based 
on an inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  Thus, the probative 
value of these statements is greatly reduced by the fact that 
it is not shown to have been based upon a review of the 
claims file or other detailed medical history.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  Accordingly, the Board finds that the 
opinions by Drs. G. and B. have limited probative value and 
are outweighed by the June 1964 examination report and the 
July 1964 Medical Board report.   

In Falzone v. Brown, 8 Vet. App. 398, 403 (1995), the Court 
held that a layperson was considered competent to testify as 
to the symptoms of a disability, such as pain. The Court also 
held that the veteran's disability in that case, pes planus, 
was of the type that "lends itself to observation by a lay 
witness."  In this case, the veteran's current claim is that 
his right shoulder disability was aggravated in service.  The 
veteran, as a lay person, may be competent to testify as to 
his observations as to his right shoulder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  At the 
videoconference hearing before the Board, the veteran stated 
that he had surgery on the right shoulder and after the 
surgery, everything was fine from age 18 to 22.  Hearing 
Transcript, page 3.  He stated that he played football, ran 
track, and played softball and he did not have any problems.  
Hearing transcript page 3.  The veteran contends that when he 
entered service, he was given a physical examination and the 
military also had documentation of his right shoulder injury 
from Dr. K.  Hearing Transcript, page 4.  He stated that he 
was accepted into service.  Id.  The veteran contends that he 
injured his right shoulder two times in service; he slammed 
the right shoulder against a bar and he was hit on the right 
shoulder and back by a stick during training.  Id.  The 
veteran contends that the symptoms started with that trauma 
and continued for 40 years.  

The Board observes that these statements relative to in-
service aggravation were made about 40 years after service 
separation.  The Board also observes that the statements are 
inconsistent with the statements the veteran made when he was 
examined in service in June 1964.  As discussed in detail 
above, upon examination in June 1964, the veteran indicated 
that he had complaints of difficulty in the right shoulder 
since the fracture in 1960.  The veteran reported that 
following the operation, he wore a cast for 6 months and 
following removal of the cast, he continued to have 
difficulty with use of the right shoulder.  The veteran 
reported that he noticed a click in the right shoulder with 
movement.  The Board finds the service medical records, in 
particular the June 1964 and the veteran's statements made 
during that examination, to outweigh the veteran's recent 
statements which were made 40 years after service.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994).  Furthermore, the 
veteran is not competent to provide a medical opinion as to 
whether the right shoulder disability permanently worsened 
during service.  There is no evidence of record which 
establishes that the veteran has the expertise to render such 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  

Finally, as noted above, in July 2006, the RO requested a 
medical opinion as to whether the right shoulder disability 
was aggravated in service, but the VA examiner indicated that 
he was unable to render an opinion on aggravation without 
resorting to speculation.  In this regard, the examiner noted 
that the veteran was found to be fit for duty at entrance, 
but there was evidence of "significant preexisting 
factors," and he was found to be unfit for duty less than 
eight weeks later.  Furthermore, the examiner also noted that 
there was no evidence of a specific trauma to the right 
shoulder in service, which was reportedly the primary reason 
that the examiner was uncomfortable offering an opinion on 
aggravation.  

The Board finds that the VA examiner's belief that any 
opinion offered at this time would merely be speculation 
strongly supports the Board's conclusion that the Medical 
Board finds are the most persuasive and probative evidence of 
record on the issue of aggravation.  As noted, the Medical 
Board based their conclusions on the results extensive 
physical examination at the time of veteran's separation; 
thus, lending their conclusions substantially more weight 
than the recent medical opinions of Drs. G. and B., which 
were based solely on the veteran's own incomplete description 
of his medical history provided over 40 years after 
separation.

In summary, the probative evidence of record establishes, 
clearly and unmistakably, that the right shoulder disability 
preexisted service and was not aggravated during service.  
Accordingly, the claim is denied.

Service connection for a cervical spine or neck disability

The veteran asserts that he has a current neck or cervical 
spine disability due to an injury in service.  The veteran 
contends that his neck was injured in service during training 
when another serviceman hit him in the back with a stick.  
See Hearing Transcript, page 4.  Service medical records show 
that upon enlistment examination in January 1964, examination 
of the veteran's neck and spine was normal.  The June 1964 
separation examination report indicates that examination of 
the neck and spine was normal.  The service medical records 
do not show any complaints, treatment, or diagnosis of a neck 
disability.  

The competent medical evidence of record establishes that the 
veteran has been treated for cervical pain and a cervical 
spine disability has been diagnosed.  VA treatment records 
dated in November 1999 and December 1999 show that the 
veteran was treated for pain in the cervical spine.  A 
December 1999 VA treatment record indicates that the veteran 
had recurrent cervical strain or spasm with overexertion.  A 
May 2003 VA treatment record indicates that the veteran 
continued to have complaints of cervical pain.   

However, there is no competent evidence of a link between the 
cervical spine disability and service.  As noted above, there 
is no evidence of a cervical spine disability in service.  
The competent evidence of record shows that the veteran first 
sought treatment for cervical spine pain in 1999, over thirty 
years after service separation.  There is competent medical 
evidence that the cervical spine disability is not related to 
service.  In the July 2006 VA medical opinion, the VA 
examiner stated that he had reviewed the claims folder and he 
indicated that there was no evidence of trauma to the 
cervical spine in service.  The VA examiner concluded that a 
cervical spine disability was not related to service and 
there was no evidence to substantiate a relationship.  

The veteran's own implied assertions that the cervical spine 
disability is related to an injury in service are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
Although the veteran is competent to testify as to his 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu, supra.  
The veteran has not submitted any medical evidence which 
supports his contentions.  

There is no competent evidence which relates the cervical 
spine disability to any injury, incident, or disease in 
service.  Since there is no favorable evidence in this 
regard, the preponderance of the evidence is against the 
claim for service connection for a cervical spine disability, 
and the claim is denied.  Gilbert, 1 Vet. App. at 54.  

Service connection for a back disability

The veteran asserts that he has a current back disability due 
to an injury in service.  The veteran contends that his back 
was injured in service during training when another 
serviceman hit him in the back with a stick.  See Hearing 
Transcript, page 4.  Service medical records show that upon 
enlistment examination in January 1964, examination of the 
veteran's spine was normal.  The June 1964 separation 
examination report indicates that examination of the spine 
was normal.  The service medical records do not show any 
complaints, treatment, or diagnosis of a back disability.  

There is no competent evidence of a current diagnosis of back 
disability.  The medical evidence of record including the VA 
treatment record, do not reflect a diagnosis of a back 
disability.  The Court has held that Congress specifically 
limited entitlement to service connected benefits to cases 
where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board 
finds no proof of a present back disability.  Without 
competent evidence of a diagnosed disability, service 
connection for the disorder cannot be awarded.  See Brammer; 
supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004) (holding that service connection requires a showing of 
current disability); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).  

The veteran's own implied assertions that he has a current 
back disability due to an injury in service are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
Although the veteran is competent to testify as to his 
symptoms or an injury in service, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu, supra.  The veteran has not submitted any medical 
evidence which supports his contentions. 

Since there is no evidence of current back disability related 
to service, the preponderance of the evidence is against the 
claim, and the benefit of the doubt doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.  Accordingly, the 
claim is denied.


ORDER

Entitlement to service connection for a right shoulder 
disability is denied. 

Entitlement to service connection for a cervical spine or 
neck disability is denied. 

Entitlement to service connection for a back disability is 
denied. 




____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


